Opinion issued January 31, 2011.
 
 

 
 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-09-00884-CV
____________
 




JAMES PARTSCH GALVAN, Appellant
 
V.
 
HARRIS COUNTY, on Behalf of
Itself and on Behalf of The HARRIS COUNTY EDUCATION DEPARTMENT, The Port of
Houston Authority of Harris County, The Harris County Flood Control District,
The Harris County Hospital District, City of Houston, Houston Independent School
District, Harris County Education District, and Houston Community College
System, AND DOROTHY F. MEYER,
Appellees
 
 
On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 2007-59203
 
 
 

MEMORANDUM OPINION




Appellant, James Partsch Galvan,
attempts to appeal from the trial court’s order granting partial summary
judgment in favor of appellee, Dorothy F. Meyer.  We dismiss as moot.
With few
exceptions, an appeal may only be taken from a final judgment. Lehmann v. Har-Con Corp., 39 S.W.3d 191,
195 (Tex. 2001).  On January 28, 2010,
the trial court signed a final judgment in the above-referenced case.  On March 15, 2010, however, the trial court
granted a motion for new trial and reinstated the case.  The granting of a motion for new trial
restores the case to its position before the former trial. See Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563
(Tex. 2005).  The appeal is rendered moot
by the order granting a new trial. 
Accordingly,
we dismiss the appeal as moot. See Tex. R. App P. 43.2(f).  In addition, we dismiss any pending motions as
moot.
We direct
the Clerk to issue the mandate within 10 days of the date of this opinion. See Tex.
R. App. P. 18.1.
PER CURIAM
 
Panel consists of Justices Keyes, Sharp, and
Massengale.